Hunstein, Justice.
Marquis Bernard West was found guilty of murder and armed robbery and was sentenced to two consecutive life terms.1 He appeals from the denial of his motion for a new trial.
1. The evidence established that in early June 1992, West and a friend, Samuels, purchased a .357 Magnum handgun after a discussion in which West proposed robbing a McFrugal Auto Rental store. Early on June 26,1992, West and Horace Dennis III were observed by an employee at a McFrugal Auto Rental store. The same employee saw Dennis with a man who matched West’s description at the store when the business closed at 6:00 p.m. The business was robbed between 6:00 and 6:30 p.m. and Paula Doggett, the sole employee on duty, was shot four times in the back with bullets capable of being fired from a .357 Magnum handgun. Although she managed to call 911, the wounds she received were fatal. Two men in a car displaying a McFrugal bumper sticker were seen leaving the scene shortly after the crimes were committed and West and Dennis were together at a mall 30 minutes after the crimes, at which time West displayed a roll *291of cash and spent extravagant sums on shoes. Two friends of West testified that West had stated he had robbed someone and did not leave any witnesses. In a statement to police West claimed that Dennis committed the crimes. At trial Dennis testified that West committed the crimes.2
Decided February 19, 1996.
Bush, Crowley, Leverett & Leggett, Michelle L. Schieber, for appellant.
Charles H. Weston, District Attorney, Thomas J. Matthews, Assistant District Attorney, Michael J. Bowers, Attorney General, Wesley S. Homey, Assistant Attorney General, for appellee.
After reviewing the evidence in the light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found West guilty of the crimes charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We have carefully reviewed West’s remaining enumerations. We find no error in the following: the denial of West’s motion to suppress the co-employee’s identification; the playing of the victim’s call to 911; the introduction of statements in two letters West wrote Dennis; the jury’s knowledge of Dennis’ trial and conviction; and a comment by the prosecutor about West “smirking.” The trial court’s finding that West received effective assistance of trial counsel is not clearly erroneous and thus is affirmed. Smith v. State, 256 Ga. 483 (351 SE2d 641) (1986).

Judgment affirmed.


All the Justices concur.


 The crimes occurred on June 26, 1992. West was indicted on January 14,1993 in Bibb County. He was found guilty October 1, 1993, and was sentenced November 12, 1993. His motion for new trial, filed November 24,1993 and amended May 9,1995, was denied on July 17,1995. A notice of appeal was filed July 31,1995. The appeal was docketed in this Court on September 26, 1995. Oral arguments were heard on January 16, 1996.


 Dennis’ conviction for felony murder was affirmed in Dennis v. State, 264 Ga. 590 (449 SE2d 611) (1994).